Exhibit 10.26

TABERNA REALTY FINANCE TRUST

2005 EQUITY INCENTIVE PLAN

FORM OF RESTRICTED SHARE AWARD AGREEMENT

AGREEMENT by and between Taberna Realty Finance Trust, a Maryland real estate
investment trust (the “Company”), and _______________ (the “Grantee”), dated as
of the      day of                     , 200        .

WHEREAS, the Company maintains the Taberna Realty Finance Trust 2005 Equity
Incentive Plan (as amended from time to time, the “Plan”) (capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
by the Plan);

WHEREAS, the Grantee is a [            ]; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant Restricted Shares to the Grantee subject
to the terms and conditions set forth below.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

  1. Grant of Restricted Shares.

The Company hereby grants the Grantee [        ] Restricted Shares of the
Company, subject to the following terms and conditions and subject to the
provisions of the Plan. The Plan is hereby incorporated herein by reference as
though set forth herein in its entirety.

 

  2. Restrictions and Conditions.

The Restricted Shares awarded to the Grantee shall be subject to the following
restrictions and conditions:

(i) Subject to the provisions of the Plan and this Agreement, during the period
of restriction with respect to Shares granted hereunder (the “Restriction
Period”), the Grantee shall not be permitted voluntarily or involuntarily to
sell, transfer, pledge, anticipate, alienate, encumber or assign the Shares (or
have such Shares attached or garnished; provided, however, that the Grantee may
transfer the Shares to a trust established for the sole benefit of the Grantee’s
immediate family so long as, prior to such transfer, such trust delivers a
written instrument to the Company pursuant to which such trust agrees to be
bound by the Restriction Period to the same extent as the Grantee. Subject to
clauses (iii) and (iv) below, the Restriction Period shall begin on the date
hereof and lapse on the last day of each calendar quarter of each calendar year
as to one-twelfth of the Shares for the three-year vesting period of the grant.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, unless otherwise expressly provided by the
Committee, the Restriction Period with respect to such Shares shall only lapse
as to whole Shares.

(ii) During the Restriction Period, the Grantee shall have, in respect of the
Restricted Shares, all of the rights of a holder of common shares of beneficial
interest of the Company, including the right to vote the Shares and the right to
receive dividends as and when such dividends are declared and paid by the
Company.

(iii) Subject to clause (iv) below, if the Grantee has a Termination of Service
by the Company, its Subsidiaries or its Affiliates for Cause, or by the Grantee
for any reason during the Restriction Period, then all Shares still subject to
restriction shall thereupon, and with no further action, be forfeited by the
Grantee.

(iv) In the event the Grantee has a Termination of Service on account of death
or Disability or Retirement, or the Grantee has a Termination of Service by the
Company, its Subsidiaries or its Affiliates for any reason other than Cause, or
in the event of a Change in Control (regardless of whether a termination follows
thereafter), during the Restriction Period, then the Restriction Period will
immediately lapse on all Restricted Shares granted to the Grantee and not
forfeited previously.

 

  3. Certain Terms of Shares.

 

  (a) The Grantee shall be issued a share certificate in respect of Shares
awarded under this Agreement. Such certificate shall be registered in the name
of the Grantee. The certificates for Shares issued hereunder may include any
legend which the Committee deems appropriate to reflect any restrictions on
transfer hereunder, or as the Committee may otherwise deem appropriate, and,
without limiting the generality of the foregoing, shall bear a legend referring
to the terms, conditions, and restrictions applicable to such Shares,
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE TABERNA REALTY
FINANCE TRUST 2005 EQUITY INCENTIVE PLAN AND AN AWARD AGREEMENT APPLICABLE TO
THE GRANT OF THE SHARES REPRESENTED BY THIS CERTIFICATE. COPIES OF SUCH
DOCUMENTS ARE ON FILE IN THE OFFICES OF TABERNA REALTY FINANCE TRUST AT 1818
MARKET STREET, 28TH FLOOR, PHILADELPHIA, PENNSYLVANIA 19103.

 

2



--------------------------------------------------------------------------------

  (b) Share certificates evidencing the Shares granted hereby shall be held in
custody by the Company until the restrictions thereon shall have lapsed, and, as
a condition to the grant of any Shares, the Grantee shall have delivered a share
power, endorsed in blank, relating to the Shares covered by such Award. If and
when such restrictions so lapse, the share certificates shall be delivered by
the Company to the Grantee or his designee.

 

  4. Miscellaneous.

 

  (a) THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLES OF CONFLICTS OF
LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN
THE STATE OF NEW YORK.

 

  (b) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

  (c) The Committee may make such rules and regulations and establish such
procedures for the administration of this Agreement as it deems appropriate.
Without limiting the generality of the foregoing, the Committee may interpret
the Plan and this Agreement, with such interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law and take any other actions and make any other determinations or decisions
that it deems necessary or appropriate in connection with the Plan, this
Agreement or the administration or interpretation thereof. In the event of any
dispute or disagreement as to interpretation of the Plan or this Agreement or of
any rule, regulation or procedure, or as to any question, right or obligation
arising from or related to the Plan or this Agreement, the decision of the
Committee shall be final and binding upon all persons.

 

  (d) All notices hereunder shall be in writing, and if to the Company or the
Committee, shall be delivered to the Board or mailed to its principal office,
addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such addresses may be
changed at any time by written notice to the other party given in accordance
with this paragraph 4(d).

 

  (e)

The failure of the Grantee or the Company to insist upon strict compliance with
any provision of this Agreement or the Plan, or to assert any right the Grantee
or the Company, respectively, may have under this Agreement or the Plan, shall
not

 

3



--------------------------------------------------------------------------------

 

be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement or the Plan.

 

  (f) Nothing in this Agreement shall confer on the Grantee any right to
continue in the service of the Company or its Subsidiaries or interfere in any
way with the right of the Company or its Subsidiaries and their shareholders to
terminate the Grantee’s service at any time.

 

  (g) This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

TABERNA REALTY FINANCE TRUST

By:   

    

Name:

    

Title:

        [Grantee’s Name]

 

5